DETAILED ACTION
Status of the Claims
1.	Claims 1, 2, and 21-22 are being examined in this application.
Status of the Rejection
2.	Rejection of claims 1 and 2 in view of Guzman and DeSimas et al. is being modified to address new limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “plurality of capacitance sensors connected to plurality of electrodes, configured to measure capacitance between each cathode”. It is unclear to the examiner how is the capacitance being measured between plurality of electrodes and cathode? Capacitance is measured between two electrodes and it is unclear from the limitation which two electrodes are electrically connected to each other in each cathode buffer to measure capacitance. It is also not clear how many electrodes are present in each cathode buffer.
Claim 1 recites the limitation "the plurality of electrodes" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2006/0124460) in view of DeSimas et al. (US 2018/0052138), Nichogi et al. (US 8,450,114) and Hanabusa et al. (JP 2007107918).
	For examination purpose, examiner is considering a capacitance sensor is comprised of two electrodes or capacitance is measured between an electrode and cathode.
	Guzman teach an electrophoresis apparatus 10 (see Fig 1 and [0037]) comprising:
	a plurality of capillaries (separation capillaries 28, 30 and 32 [0042]), wherein each capillary has a cathode end and anode end (indicated as + and – in Fig 1);
	a plurality of cathode buffers (buffer solution cups 40, 42 and 44 [0042]), wherein each of the cathode buffers is configured to be electrically isolated from the other cathode buffers (power supply is connected to cups one at a time [0044][0046]), each cathode buffer is associated with one capillary and the cathode end of each capillary is 
	Guzman do not teach plurality of current sensors, each current sensor associated with one capillary for measuring current. 
	However, DeSimas et al. teach device for electrophoretic separation [0050], wherein one or more sensors can be employed for detecting physical properties within each capillary [0056] and further teach at least one sensor for detecting electric current for each capillary [0057] for increasing the yield of results in automated peak detection and thereby improving usefulness of an electrophoretic apparatus [0058].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of DeSimas et al. teaching to modify the electrophoretic apparatus of Guzman to include at one current sensor for each of the capillaries because detecting/measuring electric current in each of the capillary would increase the yield of results in automated peak detection and thereby improving usefulness of an electrophoretic apparatus.
	Thus combined teachings of Guzman and DeSimas et al. would yield electrophoretic apparatus configured to measure capillary electrophoresis current.
Modified Guzman et al. do not teach a system for detecting liquid level with a plurality of capacitance sensors, connected to the plurality of electrode configured to measure capacitance between each cathode and their respective cathode buffer. 
However, Hanabusa et al. teach a capacitance type liquid level sensor for detecting liquid level of sample container of microchip electrophoresis, wherein the dispensing probe i.e. sensor is comprised of double rod of an inner rod and outer rod (reads on plurality of electrodes) (see pages 12-13). The detection of liquid level in the sample container is performed to notify the operator when the reagent is insufficient before the start of the analysis (see page 13). Alternatively, Nichogi et al. teach liquid level detecting mechanism comprised of measuring change in capacitance between a dispensing probe 6b and electrode integrated with reagent container 2a (col. 8, ll. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art in view of Hanabusa et al. or Nichogi et al. teaching to modify the electrophoretic apparatus of Guzman to include at least one capacitance sensor or use cathode as electrode with dispensing probe for each of the buffer solution cups 40, 42 and 44 to detect liquid level of the buffer in each buffer cup in order to notify the operator if insufficient cathode buffer is present to prior to electrophoresis analysis. 

Claim 2, Guzman et al. do not explicitly teach plurality of capillaries is four capillaries. 
However, Guzman et al. teach the apparatus could be comprised of one or more separation capillaries [0023][0024] and also shows two different embodiments either comprised of three capillaries (see Fig 1) or five capillaries (see Fig 3). Thus, one of ordinary skill in the art from the teachings of Guzman would have been able to construct an electrophoresis apparatus comprised of four capillaries in order to analyze multiple samples and arrive at the claimed invention.

Claim 21, modified Guzman et al. in view of Nichogi et al. teach liquid level is detected by measuring capacitance using cathode/electrode present in the buffer cups (see rejection of claim 1 above), thus it is apparent if not inherent the capacitance is linear with the immersion depth of the cathodes in each buffer cup. 

Claim 22, modified Guzman et al. in view of Nichogi et al. and Hanabusa et al. teach a processor (control unit 38) for calculating liquid level of buffer which in turn would provide immersion depth of each cathode and the processor is configured to provide alarm to the operator if insufficient amount of liquid is present in the container (reads on adverse condition) (see Page 13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795